 Case 3:18-ap-03008-SHB Doc 26-16 Filed 10/15/19 Entered 10/15/19 21:44:03
                Desc Exhibit 15 Decree confirming sale Page 1 of 5


       IN THE CHANCERY COURT FOR JEFFERSON COUNTY.TENNESSEE

THE DOUGLAS LAKE RESORT
OWNER'S ASSOCIATION INC.,

       Plaintiff,

V.

                                                                   No: 12-CV-117
DESTINY OF TENNESSEE,LLC fOt/a
DESTINY,INC.,LAKE CASA
LIMITED PARTNERSHIP,ABBACUS
[SIC] HOLDINGS,LTD.,

       Defendants.


                      DECREE CONFIRMING SHERIFF'S SALE OF
            REAL PROPERTY IN BAR OF ANY RIGHT OF REDEMPTION


       Upon the motion of Third Party Plaintiff and judgment creditor, Abbacas Holdings, Ltd.

("Judgment Creditor") for the entry of an order confirming the Sheriffs Sale of certain real

property in bar of any right or equity of redemption (the "Motion"),the Court finds that:

       1.     On August 2, 2017, the Court entered its Order Dissolving Receivership and for

Sheriffs Sale of Real Property in Bar of any Right or Equity of Redemption (the "Sale Order")

in aid of enforcement of the Final Decree on Special Master Report (the "Judgment") entered

against Lake Casa Limited Partnership (as used herein, the "Judgment Debtor") and Allen

Hood, authorizing a Sheriffs Sale of the Judgment Debtor's one-half(Y2) undivided interest in

the Property, with the proceeds of the sale to be applied toward the satisfaction of the Judgment

in the amount of $1.627.725. The Sale Order further finds and decrees that the Judgment

Debtor's one-half (I/2) undivided interest in the Property shall be sold by the Sheriff in the

manner prescribed by law, in bar of any right or equity of redemption in favor of the Judgment

Debtor or the Judgment Debtor's creditors.
Case 3:18-ap-03008-SHB Doc 26-16 Filed 10/15/19 Entered 10/15/19 21:44:03
               Desc Exhibit 15 Decree confirming sale Page 2 of 5
Case 3:18-ap-03008-SHB Doc 26-16 Filed 10/15/19 Entered 10/15/19 21:44:03
               Desc Exhibit 15 Decree confirming sale Page 3 of 5
Case 3:18-ap-03008-SHB Doc 26-16 Filed 10/15/19 Entered 10/15/19 21:44:03
               Desc Exhibit 15 Decree confirming sale Page 4 of 5
Case 3:18-ap-03008-SHB Doc 26-16 Filed 10/15/19 Entered 10/15/19 21:44:03
               Desc Exhibit 15 Decree confirming sale Page 5 of 5
